IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                  May 12, 2015 Session

               ROBERT GUERRERO v. STATE OF TENNESSEE

                   Appeal from the Circuit Court for Maury County
                        No. 17884     Stella Hargrove, Judge


                 No. M2014-00348-CCA-R3-PC – Filed July 23, 2015


The petitioner, Robert Guerrero, appeals the denial of post-conviction relief from his
2008 Maury County Circuit Court jury convictions of first degree murder, attempted first
degree murder, and aggravated assault, claiming that he was denied the effective
assistance of counsel and that the post-conviction court erred by excluding witness
testimony and by exhibiting bias. Discerning no error, we affirm.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

Andrew B. Love (on appeal and at hearing), Nashville, Tennessee, and John M. Schweri
(at hearing), Columbia, Tennessee, for the appellant, Robert Guerrero.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General; Michel Bottoms, District Attorney General; and Kimberly Cooper, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

              The evidence at the petitioner‟s jury trial revealed that, on April 12, 2008, a
fight erupted during a “Quinceanera, „Sweet 15‟ birthday party, at the National Guard
Armory in Columbia, Tennessee.” State v. Robert A. Guerrero, No. M2008-02839-CCA-
R3-CD, slip op. at 2 (Tenn. Crim. App., Nashville, June 8, 2011), perm. app. denied
(Tenn. Sept. 21, 2011). Law enforcement officers “were called to the scene and people
were escorted out of the building.” Id. Witnesses placed the petitioner at the party
during the fracas. Id. One of the victims, Jose Castro, left the party and drove away in
his Ford Expedition, in which 10 others were passengers, including Mr. Castro‟s
girlfriend, Sarah Garcia; Ms. Garcia‟s sister, Patricia Garcia; and Mr. Castro‟s 10-year-
old brother, Juan Castro. Id.

                    On the way home, Mr. Castro noticed that the vehicle
             behind him was repeatedly speeding up and slowing down.
             The driver of the car following him then turned off the
             headlights. Mr. Castro told everyone in his vehicle to duck
             down because the “car behind [him] was acting suspicious.”
             He testified that the car pulled up beside him and he heard
             gunshots. Mr. Castro testified that it was too dark for him to
             see the color of the vehicle or the people inside. He “just saw
             sparks.” Mr. Castro was shot in his upper thigh and his “body
             went numb.” He began “swerving and hitting the car to run it
             off the road.” The other driver appeared to have lost control
             of his vehicle. Mr. Castro drove to the Williamson County
             Medical Center. He testified that on their way to the hospital,
             Sarah Garcia told him that she had been shot in the leg, and
             Juan Castro said that he had been “hit.”

                    ....

                    Emergency room physician Dr. Jerry Edwards testified
             that when the victims arrived at the Williamson County
             Medical Center in the early morning hours of April 13, 2008,
             he helped Sarah Garcia out of the vehicle. She was bleeding
             profusely from her left leg. Juan Castro and Patty Garcia
             were brought into the hospital in full cardiac arrest. Patty
             Garcia had been shot in the head, and Juan Castro had been
             shot in the chest. Both victims died. Dr. Edwards also
             treated Jose Castro, who had been shot twice in his leg.

                    Forensic pathologist Amy McMaster performed the
             autopsies on Patty Garcia and Juan Castro. She testified that
             Patty Garcia died from a gunshot wound to her head. Juan
             Castro had three gunshot wounds, two to his back and one to
             his shoulder. Two bullets were recovered from Mr. Castro‟s
             shoulder and chest. A third bullet that had entered Mr.
             Castro‟s back and then exited his chest was not recovered but
             it produced the fatal wound.


                                          -2-
Id., slip op. at 2-3. Columbia Police Department Officer Jeremy Humphrey arrived at the
scene of the shooting to find the petitioner and “another male standing beside a vehicle
that was in the ditch.” Id., slip op. at 3. The petitioner told the officer that “they had
been in a fight at the Armory” and that a sport utility vehicle “had run them off the road.”
Id., slip op at 3-4. Officer Alex McPherson recovered an “„SKS‟ assault rifle with a
collapsible stock” lying near the petitioner‟s vehicle, and the petitioner and the other man
were placed under arrest. Id., slip op. at 4.

                      Detective Jeremy Alsup interviewed [the petitioner] at
              the police department on April 16, 2008. Detective Alsup
              testified that [the petitioner] also gave a written statement in
              which he denied having been involved in a fight at the
              Armory. [The petitioner] stated that one of the victims had
              approached him and tried to hit him and that [the petitioner]
              and his two friends were escorted out of the party by police.
              They waited outside with another friend and then left
              together. After leaving, he saw the victim‟s vehicle, and he
              stated that he handed “Chas” a .38 handgun and that “Chas”
              passed “Bodie” the SKS out of the trunk, and when they got
              beside them, “they opened fire.” The vehicle then wrecked,
              and “Bodie and Chas” ran, and [the petitioner] and his cousin
              stayed at the scene. In his statement, [the petitioner] admitted
              “I understand what we did was wrong, but all I can do is pray
              and beg for another shot at life and to let me take care of my
              family, please. I am not a murderer.”

Id.

               A corrections officer located a letter in co-defendant Javoris Sparkman‟s
cell, and, following analysis by a Federal Bureau of Investigation forensic handwriting
examiner, the “„overwhelming majority‟” of the letter was determined to have been
written by the petitioner. Id., slip op. at 4-5. The letter stated as follows:

              You got me f[ ]ed up bro, I didn‟t even want to give no
              statement until I talked to a lawyer that‟s why they kept me in
              the front, so I couldn‟t talk to little Eric and get our sh[ ]
              together. You act like you got away and I told on you. We
              left the damn chopper right next to the car. Me and E stayed
              looking for the gun. When they pulled up on us after you
              turned yourself in they questioned me and I tried to lie and
                                            -3-
               say we were taking E home to the creek. And they hit us first
               before we started dumping, but they already knew everything
               from me giving Chase the gun to me saying light them up.
               As I started to speed up I didn‟t say sh[ ]. So f[ ]k what you
               talking about. That‟s some ho-a[ ]-sh[ ] for you to think like
               that after everything. I f[ ]ed with you fool, but f[ ]k it, I
               guess you can think what you want.

Id., slip op. at 4-5.

              Detective Cory Cooper testified that, in processing the crime scene, he
never recovered a .38 caliber handgun. Id., slip op. at 5. Detective Cooper testified that
“there were no weapons found in the victim‟s vehicle” and that orange-colored paint
chips collected from the vehicle the petitioner was driving were consistent with the color
of the victim‟s vehicle. Id. Tennessee Bureau of Investigation (“TBI”) Agent Steve
Scott examined the rifle found at the crime scene and determined that “the bullet
recovered from Sarah Garcia had been fired from the rifle” but that the bullets recovered
from the bodies of Juan Castro and Patricia Garcia had been “fired from a .38 caliber
handgun.” Id., slip op. at 5-6. TBI Agent Mark Dunlap “compared DNA profiles
collected from the rifle found at the scene with [the petitioner‟s] DNA sample” and
determined that the petitioner “was a „major contributor‟ in that his DNA was found in
the highest levels on the grip of the rifle.” Id., slip op. at 6. Additionally, Agent Dunlap
determined that the petitioner “was a „minor contributor‟ to the forearm and strap of the
rifle.” Id.

              The petitioner testified that he and co-defendants Javoris Sparkman,
Charles Kelly, and Eric Guerrero attended the birthday party together; the petitioner
stated that the group arrived at the party “earlier that night and left, and after they
returned, they were not there long before the party broke up.” Id. The petitioner testified
that, when they returned to the party, “„it looked like a riot.‟” Id. The petitioner testified
that his grandfather had been struck in the mouth but that he did not see the attacker. Id.
After law enforcement officers arrived on the scene, the petitioner was attempting to
leave “when someone from the victim‟s family tried to grab him,” and Mr. Sparkman
“grabbed that person and told him to „chill out‟ and „back up.‟” Id. At that point,
officers escorted the group out of the party and instructed them to leave. Id.

                      [The petitioner] testified that he did not know any of
               the victims before that night. [The petitioner] was told that
               one of the victims had hit his grandfather. [The petitioner]
               saw the victims leave in Mr. Castro‟s Ford Expedition, and he
                                             -4-
pulled away behind them. [The petitioner] was driving, Chas
was in the back passenger seat, Javoris Sparkman was in the
front passenger seat, and Eric Guerrero was behind the
driver‟s seat. He testified that they caught up to the victims‟
vehicle and pulled up beside it. He testified that he “wasn‟t in
[his] right mind” because of what he had seen happen to his
grandfather. [The petitioner] was carrying a .38 caliber
revolver “on [him]” and that he had an SKS assault rifle in his
trunk, but he did not know who the rifle belonged to. [The
petitioner] claimed that he did not know why the rifle was in
his trunk, but he was the only one who knew it was there. He
testified that as they followed the victims‟ vehicle, he and his
co-defendants did not discuss what they were going to do
because “it was understood what was going on.” As they
pulled up to the victims‟ vehicle, [the petitioner] told the
others that there was a rifle in the trunk. [The petitioner‟s]
vehicle had a pass through between the trunk and the back
seat. Someone in the back seat passed the rifle to the front,
and [the petitioner] gave his .38 to Chas because, he testified,
Chas asked for it.

      [The petitioner] testified that he did not know how
many people were in Mr. Castro‟s vehicle. He testified,

       We didn‟t think that there was that many people
       in the vehicle, . . . . We just seen bald heads
       jumpin‟ in there. We seen the guys that was
       involved in the fight. We didn‟t seen none of
       them, all the women that was in the vehicle. I
       mean, if we would have known there was all
       them women in the vehicle, I mean, come on,
       you know, I mean, you can‟t, it wouldn‟t have
       happened the way, you know, it was all messed
       up. That was all wrong.

       [The petitioner] admitted that he wrote the letter to
Javoris Sparkman, and he admitted that he had lied to
detectives about the events of that night. He testified that he
did not remember telling anyone to “light „em up,” and he
thought that phrase had been “put in his head” by the
                              -5-
               detectives. [The petitioner] denied that he shot any of the
               victims. [The petitioner] testified, however, that he sped up
               in order to keep up with the victim‟s vehicle and that
               Sparkman and Charles Kelly fired upon the vehicle.

Id., slip op. at 6-7.

               Based on this evidence, a Maury County Circuit Court jury convicted the
petitioner of two counts of first degree premeditated murder, two counts of first degree
felony murder, nine counts of attempted first degree premeditated murder, and four
counts of aggravated assault. Id., slip op. at 1. After merging the murder convictions and
merging the aggravated assault convictions with the attempted first degree murder
convictions, the trial court imposed an effective sentence of two consecutive life
sentences plus 135 years, and this court affirmed the judgments on direct appeal. Id.

               On September 10, 2012, the petitioner filed, pro se, a timely petition for
post-conviction relief. Following the appointment of counsel and the amendment of the
petition, the post-conviction court held an evidentiary hearing on January 15, 2014.

              Trial counsel testified that he had practiced law for close to 22 years and
that he had been involved in “between two and three dozen” death penalty cases. Trial
counsel testified that he represented the petitioner at trial and on direct appeal. Trial
counsel estimated that he met with the petitioner “a half dozen times” between June 2,
2008, and November 10, 2008, when the petitioner‟s jury trial began.

               Trial counsel acknowledged that he did not hire an investigator but
explained that he did not believe that investigative services were necessary in this case.
Trial counsel explained that, due to the judicial district‟s open file policy, he was privy to
all of the discovery materials, which totaled 577 pages. Trial counsel conceded that the
petitioner “didn‟t testify particularly well.” With respect to the petitioner‟s testimony,
trial counsel stated that he had emphasized the importance of the petitioner‟s conveying
his anger over the injury to his grandfather and that he was puzzled that the petitioner did
not properly convey this point during his trial testimony. Trial counsel testified that the
petitioner‟s responses during his direct examination testimony were “stunning,”
expounding that “the way [the petitioner] talked on the stand was foreign to the way we
had talked before,” given how “very articulate” and “on top of” the case the petitioner
was during trial preparation. Trial counsel admitted that he did not interview any of the
birthday party attendees, and counsel could not recall whether he had spoken to the
petitioner‟s grandfather. Trial counsel moved to exclude any reference to gangs or gang
activity, which motion was granted by the trial court.
                                             -6-
                When asked to give the primary reason for the petitioner‟s testifying at
trial, trial counsel answered as follows:

                    From a legal perspective, my recollection is that we
             needed – we needed this information out about his uncle [sic]
             and that it upset him.

                    Because my view was, if we could get this down to a
             voluntary manslaughter type situation, where, you know, he‟s
             doing something; he‟s acting irrationally, based on something
             that occurred.

                    ....

                     His grandfather had been assaulted and he was – right,
             wrong, or indifferent, he was upset over it and that these
             series of events occurred as a result of that.

                    Now, really, the only way you‟re going to get that out
             in most cases is for the [d]efendant to get up here and say,
             “This is how I was feeling.”

                    ....

                    And when it comes to putting the defendant[] up,
             ultimately, it‟s the [d]efendant‟s choice and we talked about
             it.

                    ....

                    But from a defense perspective, it was a pretty tough
             case to defend against. And my recollection is the situation
             with his grandfather was the best piece of information I had,
             that I could do something with to limit his involvement, or
             minimize it, mitigate it.

                    ....



                                          -7-
                      . . . I don‟t recall any other information that would
              have been able to do what you‟re talking about, to tell what
              the [petitioner] is thinking, what‟s going on through his mind,
              with respect to his grandfather other than the [petitioner] in
              this case.

Trial counsel was adamant that he “did not force [the petitioner] to testify” but
acknowledged that he likely encouraged the petitioner to testify because “that was the
best shot of a defense that we had with this case.”

              Susan Jaime, the petitioner‟s aunt, testified that she was present at the
Quinceanera when the fight began. She noticed that her father, Augustine Guerrero, who
is the petitioner‟s grandfather, had blood on his face. Ms. Jaime conceded that Mr.
Guerrero was not seriously injured; although “he had a lot of blood on his face,” he only
sustained a busted lip. As Ms. Jaime was attending to Mr. Guerrero, the petitioner
approached and asked what had happened. Ms. Jaime responded that she did not know
and that “[s]omebody hit” Mr. Guerrero, though she did not see it happen. The petitioner
was “trying to find out who hit” Mr. Guerrero, but Ms. Jaime told the petitioner that her
father was fine and that the petitioner should “[j]ust go home.” A few minutes later, Ms.
Jaime saw the petitioner leave the party. Ms. Jaime described the petitioner as “very
angry” and “escalated.” Ms. Jaime testified that someone other than trial counsel had
asked if she was willing to testify on the petitioner‟s behalf, and she had responded,
“„Absolutely.‟”

                The petitioner testified that trial counsel met with him about “three hour[s]
total” and that trial counsel never adequately prepared him to testify. The petitioner
believed that his testimony at trial was unnecessary because trial counsel could have used
Ms. Jaime, Mr. Guerrero, and “so many others” to establish the petitioner‟s state of mind
following the injury to Mr. Guerrero. The petitioner stated that he informed trial counsel
that he did not want to testify but that trial counsel told him “if [he] didn‟t testify [they]
couldn‟t present that theory of the case” and that the petitioner‟s testimony was “the only
way [they] can introduce that type of evidence.” The petitioner admitted that he had
stated at trial that he was “an accessory to murder” and admitted that he was driving the
vehicle when the shooting occurred, but the petitioner insisted that he did not understand
the law of criminal responsibility. The petitioner agreed that he was “pretty nervous”
when he testified at trial and opined that his nervousness was “misinterpreted” by the
jury.

               With this evidence, the post-conviction court denied relief, specifically
accrediting trial counsel‟s testimony over that of the petitioner:
                                             -8-
                     Petitioner was provided by the [c]ourt with a highly
              skilled trial lawyer and one of the best in our judicial district.
              With some 22 years of trial practice, [trial counsel] is the
              most experienced criminal defense lawyer in the district. He
              has been involved in some two to three dozen capital cases,
              and has defended five defendants charged with capital
              murder. The Court has always found [trial counsel] to be an
              honest person of great integrity; he knows and understands
              each and every aspect of the case; he knows the law; and he
              zealously represents his clients.

                     ....

                     The [c]ourt does not find [p]etitioner to be credible.
              He is a desperate man who blames others for his lot in life.
              He blames law enforcement for putting words in his mouth
              when he is the one who asked to talk to law enforcement
              when taken into custody; he blames [trial counsel] for his
              taking the stand and making a mess of his testimony; and he
              blames the criminal justice system for two consecutive life
              sentences plus 135 years for convictions resulting from his
              ordering the execution of innocent victims.

The post-conviction court noted trial counsel‟s decision to “mitigat[e] liability by
showing strong provocation on the part of petitioner relative to the perceived injuries to
his grandfather” and stated that it “does not question trial strategy.” In concluding that
the petitioner had “failed to carry his burden of proof” and denying the petition for post-
conviction relief, the court opined that the petitioner “had the privilege of being
represented by an outstanding defense attorney . . . who is skilled in the law and . . . goes
to great lengths to protect the rights of his clients.”

              On appeal, the petitioner reiterates his claim of ineffective assistance of
counsel. In addition, the petitioner argues that the post-conviction court erred by refusing
to allow a particular witness to testify and by exhibiting bias toward the petitioner. We
will address each claim in turn.

              We view the petitioner‟s claim with a few well-settled principles in mind.
Post-conviction relief is available only “when the conviction or sentence is void or
voidable because of the abridgement of any right guaranteed by the Constitution of

                                             -9-
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103 (2006). A post-
conviction petitioner bears the burden of proving his or her factual allegations by clear
and convincing evidence. Id. § 40-30-110(f). On appeal, the appellate court accords to
the post-conviction court‟s findings of fact the weight of a jury verdict, and these findings
are conclusive on appeal unless the evidence preponderates against them. Henley v.
State, 960 S.W.2d 572, 578-79 (Tenn. 1997); Bates v. State, 973 S.W.2d 615, 631 (Tenn.
Crim. App. 1997). By contrast, the post-conviction court‟s conclusions of law receive no
deference or presumption of correctness on appeal. Fields v. State, 40 S.W.3d 450, 453
(Tenn. 2001).

                                 I. Ineffective Assistance

               The petitioner first contends that trial counsel was ineffective by relying on
the petitioner‟s trial testimony to establish his state of mind prior to the shooting and by
failing to adequately prepare the petitioner to testify.

                Before a petitioner will be granted post-conviction relief based upon a
claim of ineffective assistance of counsel, the record must affirmatively establish, via
facts clearly and convincingly established by the petitioner, that “the advice given, or the
services rendered by the attorney, are [not] within the range of competence demanded of
attorneys in criminal cases,” see Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975), and
that counsel‟s deficient performance “actually had an adverse effect on the defense,”
Strickland v. Washington, 466 U.S. 668, 693 (1984). In other words, the petitioner “must
show that there is a reasonable probability that, but for counsel‟s unprofessional errors,
the result of the proceeding would have been different. A reasonable probability is a
probability sufficient to undermine confidence in the outcome.” Id. at 694. Should the
petitioner fail to establish either deficient performance or prejudice, he is not entitled to
relief. Id. at 697; Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996). Indeed, “[i]f it is
easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,
. . . that course should be followed.” Strickland, 466 U.S. at 697.

              When reviewing a claim of ineffective assistance of counsel, we will not
grant the petitioner the benefit of hindsight, second-guess a reasonably based trial
strategy, or provide relief on the basis of a sound, but unsuccessful, tactical decision
made during the course of the proceedings. Adkins v. State, 911 S.W.2d 334, 347 (Tenn.
Crim. App. 1994). Such deference to the tactical decisions of counsel, however, applies
only if the choices are made after adequate preparation for the case. Cooper v. State, 847
S.W.2d 521, 528 (Tenn. Crim. App. 1992).

              Claims of ineffective assistance of counsel are mixed questions of law and
                                            - 10 -
fact. Lane v. State, 316 S.W.3d 555, 562 (Tenn. 2010); State v. Honeycutt, 54 S.W.3d
762, 766-67 (Tenn. 2001); State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). When
reviewing the application of law to the trial court‟s factual findings, our review is de
novo, and the trial court‟s conclusions of law are given no presumption of correctness.
Fields, 40 S.W.3d at 457-58; see also State v. England, 19 S.W.3d 762, 766 (Tenn.
2000).

                In our view, the record overwhelmingly supports the post-conviction
court‟s denial of relief. With respect to trial counsel‟s decision to urge the petitioner to
testify on the basis that the petitioner‟s testimony – and his testimony alone – was
necessary to advance the defense of strong provocation, such a tactical decision was
clearly made after adequate preparation on the part of trial counsel, and we will not
second-guess this reasonable trial strategy. See Adkins, 911 S.W.2d at 347. Moreover,
the petitioner failed to establish that trial counsel did not adequately prepare the petitioner
for his trial testimony. The evidence does not preponderate against the post-conviction
court‟s finding that the petitioner is “very intelligent”; that the petitioner‟s claim that he
failed to understand the meaning of criminal responsibility was “disingenuous”; and that
the petitioner “made a terrible witness” despite trial counsel‟s “discuss[ing] at length” his
trial strategy. As such, we hold the petitioner has failed to prove by clear and convincing
evidence that trial counsel‟s representation was deficient or prejudicial.

                            II. Exclusion of Witness Testimony

               The petitioner next contends that the post-conviction court erred by
refusing to allow Detective Jeremy Alsup to testify at the hearing. When questioned by
the post-conviction court as to the relevance of Detective Alsup‟s testimony to the claim
of ineffective assistance of counsel, post-conviction counsel explained that he wished to
question the detective about whether the petitioner actually made the statement, “Light
them up” just prior to the shooting. Although his argument was somewhat convoluted, it
appears the petitioner maintained that this testimony was necessary to further
demonstrate trial counsel‟s lack of preparation in the case. The post-conviction court
found the petitioner had waived the issue for failure to raise it in his petition for post-
conviction relief.

             We are unable to review the lower court‟s exclusion of this testimony
because the petitioner failed to make an offer of proof. As our supreme court has
observed, “In order for an appellate court to review a record of excluded evidence, it is
fundamental that such evidence be placed in the record in some manner.” State v. Goad,
707 S.W.2d 846, 853 (Tenn. 1986). Without Detective Alsup‟s testimony, it is
impossible to conduct a meaningful review of this issue. See State v. Hall, 958 S.W.2d
                                             - 11 -
679, 691 n.10 (Tenn. 1997) (“Not only does [an offer of proof] ensure effective and
meaningful appellate review, it provides the trial court with the necessary information
before an evidentiary ruling is made. Indeed, generally, if an offer of proof is not made,
the issue is deemed waived and appellate review is precluded.”); see also Tenn. R. Evid.
103. Accordingly, the petitioner has waived this issue.

                                         III. Bias

               Finally, the petitioner argues that the “post-conviction court is biased
against [the petitioner] and this court should order that another judge hear this case on
remand.” The petitioner bases his argument on the post-conviction court‟s referring to
the petitioner as “a desperate man” in its order denying post-conviction relief and on the
court‟s statement that it would refrain from ruling on allowing the testimony of Detective
Alsup at the hearing “until [the court] heard from” the petitioner.

              First, the petitioner, in his sparse, single-paragraph argument, utterly failed
to support his argument with citation to relevant authorities, and thus, he has waived our
consideration of this issue. See Tenn. R. App. P. 27(a)(7) (stating that the appellant‟s
brief must contain an argument “setting forth . . . the contentions of the appellant with
respect to the issues presented, and the reasons therefor . . . with citations to the
authorities . . . relied on”); Tenn. R. Ct. Crim. App. 10(b) (“Issues which are not
supported by argument, citation to authorities, or appropriate references to the record will
be treated as waived in this court.”).

              Second, the petitioner has further waived our consideration of this issue by
failing to timely raise it via a motion to recuse. Tennessee Supreme Court Rule 10B
provides that a party seeking recusal or disqualification of a judge “shall do so by a
timely filed written motion,” supported by an affidavit and alleging with specificity the
grounds for the motion. Tenn. Sup. Ct. R. 10B § 1.01. “„[R]ecusal motions must be filed
promptly after the facts forming the basis for the motion become known, and the failure
to assert them in a timely manner results in a waiver of a party‟s right to question a
judge‟s impartiality.‟” State v. Antonio Freeman, No. M2012-02691-CCA-10B-CD, slip
op. at 5-6 (Tenn. Crim. App., Nashville, Jan. 15, 2013) (quoting Duke v. Duke, 398
S.W.3d 665, 670 (Tenn. Ct. App. 2012)).

              In any event, adverse rulings by a trial court do not, standing alone,
establish judicial bias requiring recusal of the trial court. See, e.g., Herrera v. Herrera,
944 S.W.2d 379, 397 (Tenn. Ct. App. 1996). The reference to the petitioner as a
“desperate man who blames others for his lot in life” spoke to the post-conviction court‟s
assessment of the petitioner‟s lack of credibility. With respect to the post-conviction
                                            - 12 -
court‟s statement that it would make a decision regarding the admission of Detective
Alsup by “keep[ing] an open mind until I hear from” the petitioner in no way indicates
bias and avails the petitioner nothing.

                                        Conclusion

               The petitioner failed to establish that he was denied the effective assistance
of counsel at trial. Accordingly, the judgment of the post-conviction court is affirmed.

                                                      _________________________________
                                                     JAMES CURWOOD WITT, JR., JUDGE




                                            - 13 -